PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/516,262
Filing Date: 31 Mar 2017
Appellant(s): SANDVIK INTELLECTUAL PROPERTY AB



__________________
Corinne Gorski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/12/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Appellant argued that “nowhere does Boast disclose “releasably” engaging the alleged first and second couplings to suspend screen assembly 22 from frame 12. Appellant does agree with the Examiner’s acknowledgement that Boast’s frame does not include any support legs. However, the telescopic members mentioned in Boast retract and extend only to change the position of the conveyor to allow access to the underside of the mesh. Applicant submits that Boast’s frame is not detachable so there is no need for couplings or supports”.

In response to this Argument, the Applicant discloses a first coupling (fig.10: (303)) is engaging the second coupling (fig.12: (500)) (Applicant’s disclosure: figures 10 and 12; page 15 line 20-page 16 line 11 and page 17 last 6 lines- page 18); 
a telescopic arm (fig.12: (300)) is connected to the second coupling (fig.12: (500)) to provide engagement and disengagement between the first and second couplings;
the steps of the engagement are:
first step: using the telescopic arm (fig.12: (300)) to move the second coupling (fig.12: (500)) to engage the first coupling first coupling (fig.10: (303));
second step: using a locking pin (fig.12: (119)) to manually secure the first and second couplings to each other,
i.e. the engagement and disengagement are required the telescopic arm (fig.12: (300)) and locking pin (fig.12: (119)) (Applicant’s disclosure: figures 10 and 12; page 15 line 20-page 16 line 11 and page 17 last 6 lines- page 18).

With the appellants specification in mind, the prior art of Boast discloses:
hydraulic cylinders are used to move the telescopic arms (48) from the retracted position (fig.1) to the extended position (fig.3); and in the extended position support foot (46) comes into contact with the ground, to support the screen assembly 22, so the telescopic arms (48) are used a power to move (paragraphs 0036-0038) (figs.1-4);
The telescopic tubes are secured in the retracted position shown in FIG. 1 by means of removable pins (50);
the pins (50) are removed to enable the screen (24) and secondary discharge conveyor (26) to pivot with respect to the crusher (10), clockwise as viewed;
So, the hanging assembly (figs.1-3: (22)) of the prior art of Boast is required to be supported by one foot (46); 

Furthermore, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior art of Douglas discloses a mobile bulk material processing apparatus (abstract and fig.1), having: 
the forward coupling (23) of the forward conveyor portion (24) is coupled to a suitable mounting (not shown in detail) provided on the feeder section (11) (paragraph 0043); 
the assembly (13) is separated from frame (11) (figures 1-8), The assembly (13) having a plurality of legs (31) for the purpose of supporting the assembly (paragraphs 12, 0023 and 0043). 
So, the prior art of Douglas is used to teach the detachability of the assembly (figs.1 and 7: (13)) from the mainframe (figs.1 and 7: (11)) in order to facilitate overall maneuverability of the assembly on site (paragraph 0012),for the purpose of providing more support, and for the purpose of maintaining and replacing parts as needed, or for the purpose of transportation as needed.


Appellant argued that “the prior art of Douglas does not disclose a hanging assembly having at least one material processing unit and a carrier frame; the carrier frame being suspended from the mainframe via at least one support structure; and plurality of second couplings provided at the hanging assembly to releasably engage first couplings to suspend hanging assembly from the mainframe”.

In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case:
The main prior art of Boast discloses: a hanging assembly having at least one material processing unit and a carrier frame and the carrier frame being suspended from the mainframe via at least one support structure;
The prior art of Douglas is a secondary art, there is no need for the prior art of Douglas to “disclose a hanging assembly having at least one material processing unit and a carrier frame and the carrier frame being suspended from the mainframe via at least one support structure”;
The prior art of Douglas discloses the forward coupling (23) of the forward conveyor portion (24) is coupled to a suitable mounting (not shown in detail) provided on the feeder section (11) (paragraph 0043); 
The assembly (13) is separated from frame (11) (figures 1-8), The assembly (13) having a plurality of legs (31) for the purpose of supporting the assembly (paragraphs 12, 0023 and 0043); 
So, the prior art of Douglas is used to teach the detachable of the assembly (figs.1 and 7: (13)) from the mainframe (figs.1 and 7: (11));

Appellant argued that the prior art of Wieland fails to cure the deficiencies of Boast and Douglas;
In response to this argument, the combination of Boast in view of Douglas teaches the limitations of claim 1 as discussed above.

With respect to the prior art of Whyte, Appellant argued “for the same reasons as set forth above with regard to the rejection of independent claim 1 over Boast in view of Douglas, independent claim 10 is not obviated”.
In response to this argument, the combination of Boast in view of Douglas teaches the limitations of claim 1 as discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
Conferees:
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725  
                                                                                                                                                                                                      /GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                   
                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.